                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

In re:

BRENDA S. FONTANEZ,                                Case No.: 6:18-bk-05412-KSJ
                                                   Chapter 7
                Debtor.



ARVIND MAHENDRU,
as Chapter 7 Trustee of the estate of
BRENDA S. FONTANEZ,

                Plaintiff,
                                                   Adversary No.: 6:19-ap-00012-KSJ
v.

WELLS FARGO BANK,
NATIONAL ASSOCIATION, d/b/a
WELLS FARGO CREDIT SERVICES,
          Defendant.


                       DEFENDANT WELLS FARGO BANK’S
                      ANSWER TO PLAINTIFF’S COMPLAINT

         Defendant Wells Fargo Bank, N.A., (“Wells Fargo”), answers Plaintiff’s, Arvind

Mahendru, as Chapter 7 Trustee of the Estate of Brenda S. Fontanez (“Plaintiff”),

Complaint and states:

                             PRELIMINARY STATEMENT

         1.     Wells Fargo admits the allegations contained in paragraph 1 of the

Complaint.

         2.     Wells Fargo states that the allegations contained in paragraph 2 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo admits that Plaintiff
purports to bring a cause of action against Wells Fargo pursuant to Fla. Stat. § 559.55 et

seq., the Florida Consumer Collection Practices Act (“FCCPA”), but Wells Fargo denies

that Plaintiff is entitled to any of the relief sought or damages claimed in the Complaint.

                             JURISDICTION AND VENUE

       3.      Wells Fargo states that the allegations contained in paragraph 3 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations contained in paragraph 3 of the Complaint. In addition, Wells Fargo states

that the standing Order of Reference speaks for itself and Wells Fargo denies anything

inconsistent therewith.

                                        PARTIES

       4.      Wells Fargo admits the allegations contained in paragraph 4 of the

Complaint.

       5.      Wells Fargo states that the allegations contained in paragraph 5 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo states that it lacks

knowledge and information sufficient to admit or deny the allegations contained in

paragraph 4 of the Complaint, and therefore, denies the allegations and legal conclusions

contained in paragraph 4 of the Complaint.

       6.      Wells Fargo admits that it is doing business in the State of Florida.

Further, Wells Fargo states that the remaining allegations constitute legal conclusions to

which no response is required. However, to the extent that this Court should deem a




                                             2
response required, Wells Fargo denies the remaining allegations contained in paragraph 6

of the Complaint.

       7.     Wells Fargo admits the allegations contained in paragraph 7 of the

Complaint.

       8.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 8 of the Complaint.

       9.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 9 of the Complaint.

                                FACTUAL ALLEGATIONS

       10.    Wells Fargo admits Debtor owes it certain amounts. Wells Fargo denies

the remaining allegations contained in paragraph 10 of the Complaint.

       11.    Wells Fargo states that the allegations contained in paragraph 11 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 11 of the Complaint.

       12.    Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 12 of the

Complaint.

       13.    Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 13 of the

Complaint.

       14.    Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the allegations contained in paragraph 14 of the Complaint.



                                           3
       15.     Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 15 of the

Complaint.

       16.     Wells Fargo admits only that certain phone calls were made to the Debtor.

Wells Fargo denies the remaining allegations contained in paragraph 16 of the

Complaint.

       17.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 17 of the Complaint.

                                COUNT I
                   VIOLATIONS OF § 559.72(7) OF THE FCCPA

       18.     Wells Fargo states that the allegations contained in paragraph 18 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo admits that Plaintiff

purports to bring a cause of action against Wells Fargo pursuant to the FCCPA, but Wells

Fargo denies that Plaintiff is entitled to any of the relief sought or damages claimed in the

Complaint.

       19.     Wells Fargo repeats and realleges its responses asserted in paragraphs 1

through 17 of this Answer, as though fully set forth herein.

       20.     Wells Fargo states that the allegations contained in paragraph 20 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 20 of the Complaint.

       21.     Wells Fargo states that the allegations contained in paragraph 21 of the

Complaint purport to be a citation to and quotation of Fla. Stat. § 559.72(7). Wells Fargo

                                             4
states that the referenced statute speaks for itself and denies any allegations inconsistent

therewith.

       22.     Wells Fargo states that the allegations contained in paragraph 22 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 22 of the Complaint.

       23.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 23 of the Complaint and demands strict proof thereof.

       24.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 24 of the Complaint.

       25.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 25 of the Complaint.

       Wells Fargo further denies the allegations in the WHEREFORE clause and also

denies that Plaintiff is entitled to any of the relief sought or damages requested in the

Complaint.

                                 COUNT II
                   VIOLATIONS OF § 559.72(17) OF THE FCCPA

       26.     Wells Fargo states that the allegations contained in paragraph 26 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo admits that Plaintiff

purports to bring a cause of action against Wells Fargo pursuant to the FCCPA, but Wells

Fargo denies that Plaintiff is entitled to any of the relief sought or damages claimed in the

Complaint.




                                             5
       27.     Wells Fargo repeats and realleges its responses asserted in paragraphs 1

through 17 of this Answer, as though fully set forth herein.

       28.     Wells Fargo states that the allegations contained in paragraph 28 of the

Complaint constitute legal conclusions to which no response is required. However, to the

extent that this Court should deem a response required, Wells Fargo denies the

allegations and legal conclusions contained in paragraph 28 of the Complaint.

       29.     Wells Fargo states that the allegations contained in paragraph 29 of the

Complaint purport to be a citation to and quotation of § 559.72(17) Fla. Stat. Wells

Fargo states that the referenced statute speaks for itself and denies any allegations

inconsistent therewith.

       30.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 30 of the Complaint.

       31.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 31 of the Complaint and demands strict proof thereof.

       32.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 32 of the Complaint.

       33.     Wells Fargo denies the allegations and legal conclusions contained in

paragraph 33 of the Complaint.

       Wells Fargo further denies the allegations in the WHEREFORE clause and also

denies that Plaintiff is entitled to any of the relief sought or damages requested in the

Complaint.

                                           ***

             All other allegations not specifically admitted herein are denied.



                                             6
                              AFFIRMATIVE DEFENSES

       Wells Fargo states the following defenses to Plaintiff’s Complaint, without

assuming the burden of proof on any such defense that would otherwise rest on the

Plaintiff, and reserving the right to amend and/or supplement its responses to Plaintiff’s

allegations, as well as these avoidances and defenses, as additional information is

obtained through the discovery process or otherwise.

                               First Affirmative Defense

       Wells Fargo asserts and alleges that at all times, Wells Fargo complied with

applicable statutory, regulatory, and common law requirements. Accordingly, Plaintiff’s

claims are barred by Wells Fargo’s compliance with all applicable state, federal, and

local laws and regulations.    This includes, but is not limited to, statutory defenses,

including that Debtor provided Wells Fargo with “prior express consent.”

                              Second Affirmative Defense

       Wells Fargo asserts that any violation was unintentional and the result of a bona

fide error notwithstanding the maintenance of policies and procedures designed to avoid

such error. Plaintiff is precluded from any recovery from Wells Fargo for a willful and

knowing violation of the FCCPA because any such violation (which Wells Fargo denies

occurred) would not have been willful and knowing.

                              Third Affirmative Defense

       Wells Fargo asserts that it is entitled to a setoff for the principal, interest,

attorneys’ fees and costs due to Debtor’s default on the credit card agreement.




                                            7
McGUIREWOODS LLP

By     /s/ Courtney A. McCormick
       Sara F. Holladay-Tobias (FL Bar No. 0026225)
       Emily Y. Rottmann (FL Bar No. 0093154)
       Courtney A. McCormick (FL Bar No. 92879)
       50 N. Laura Street, Suite 3300
       Jacksonville, Florida 32202
       (904) 798-3200
       (904) 798-3207 (fax)
       sfhollad@mcguirewoods.com
       erottmann@mcguirewoods.com
       cmccormick@mcguirewoods.com
       flservice@mcguirewoods.com
       fladmin@mcguirewoods.com

Attorneys and Trial Counsel for Wells Fargo Bank, N.A.




             8
                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF on February 27, 2019. I
also certify that the foregoing document is being served this day on the following counsel
of record via transmission of Electronic Filing generated by CM/ECF:

Gus M. Centrone, Esq.
Brian L. Shrader, Esq.
Centrone & Shrader, PLLC
612 W. Bay Street
Tampa, FL 33606
gcentrone@centroneshrader.com
bshrader@centroneshrader.com

Attorneys for Plaintiff

                                                           /s/ Courtney A. Mccormick
                                                                  Attorney



113537978v1




                                            9
